Case 2:21-cv-00146-JXN-JBC Document 10 Filed 07/26/21 Page 1 of 3 PageID: 22




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


                                                    :
MONROE GILBERT,                                     :
                                                    :
              Plaintiff,                            :      Civil Action No. 21-146 (JXN)(JBC)
                                                    :
       v.                                           :                  OPINION
                                                    :
                                                    :
QUIANA A. BARTON, et al.,                           :
                                                    :
              Defendants.                           :
                                                    :

NEALS, District Judge


       The Court considers, sua sponte, whether this case should be dismissed for lack of

prosecution and failure to comply with the Court’s Order. For the reasons set forth herein, this

case is DISMISSED WITHOUT PREJUDICE.

       I.     BACKGROUND AND PROCEDURAL HISTORY

       On January 5, 2021, Plaintiff Monroe Gilbert (“Plaintiff”) filed his Complaint against

Defendants Quiana A. Barton, Jane Doe 1-5 (being fictitious designations), Joseph Smith Jr., John

Doe 1-5 (being fictitious designations), United States Postal Service, ABC Corp (being fictitious

designations) and United States of America. ECF No. 1. A summons was issued on January 12,

2021. ECF No. 2.

       In March 2021, Plaintiff filed proof of service as to Defendants United States of America,

United States Postal Service and Quiana A. Brown. Following months of inactivity, on May 18,

2021, the Honorable John Michael Vazquez, U.S.D.J., entered an order directing that Plaintiff
Case 2:21-cv-00146-JXN-JBC Document 10 Filed 07/26/21 Page 2 of 3 PageID: 23




“move this civil action, by requesting that a default and default judgment be entered or submitting

an extension to answer out of time, within twenty (20) days from the date hereof.” ECF No. 8.

(emphasis in original). Judge Vazquez’s order further provided that “this action shall be listed

for dismissal on June 7, 2021” should Plaintiff fail to comply. Id.

       Plaintiff has not requested the entry of default and default judgment or requested an

extension to do so.

       II.     DISCUSSION

       A. Rule 41, Failure to Prosecute

       Courts have the authority to dismiss a lawsuit pursuant to Federal Rule of Civil Procedure

41(b) “for failure to ‘prosecute or to comply with [the] rules or a court order.’” Foreman, 2015

WL 1931453, at *1 (quoting Fed.R.Civ.P. 41(b)). Local Civil Rule 41.1 similarly provides that

civil cases “which have been pending in the Court for more than 90 days without any proceedings

having been taken therein must be dismissed for lack of prosecution . . . unless good cause is shown

with the filing of an affidavit or other document complying with 28 U.S.C. § 1746 from counsel

of record or the unrepresented party.”

       Plaintiff’s Complaint was filed on January 5, 2021 and proof of service was on filed on

March 31, 2021. See ECF Nos. 1 and 7. Plaintiff has failed to take any subsequent action in this

matter. Here, “good cause” has not been shown by the filing of an affidavit or other document

from Plaintiff’s counsel.

       B. Rule 16(f), Failure to Comply with Court Orders

       Federal Rules of Civil Procedure 16(a) through (e) prescribe standards governing pretrial

conferences, scheduling orders, and case management. Rule 16(f) provides, in relevant part, that




                                                 2
Case 2:21-cv-00146-JXN-JBC Document 10 Filed 07/26/21 Page 3 of 3 PageID: 24




“[o]n motion or on its own, the court may issue any just orders . . . if a party or its attorney . . .

fails to obey a scheduling or other pretrial order.” Fed.R.Civ.P. 16(f)(1)(C).

        Here, Plaintiff has failed to comply with the explicit terms of Judge Vazquez’s May 18,

2021 Order, to wit: to “move this civil action, by requesting that a default and default judgment

be entered or submitting an extension to answer out of time, within twenty (20) days from the date

hereof.” ECF No. 8 (emphasis in original). As provided herein, Plaintiff has not requested the

entry of default and default judgment or requested an extension to do so.

       Ordinarily, the Court ensures “that a party still has [his or] her day in court,” Knoll v. City

of Allentown, 707 F.3d 406, 410 (3d Cir. 2013) and considers the six factors adopted by the Third

Circuit in Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984) before dismissal.

The Poulis factors need not be considered, however, where the dismissal is without prejudice.

Choi v. Kim, 258 Fed.Appx. 413, 417 at n. 5 (3d Cir. 2007).

       III.    CONCLUSION

       For the foregoing reasons, this matter is DISMISSED WITHOUT PREJUDICE for

failure to prosecute and for failure to comply with the Court’s orders.

       An appropriate Form of Order accompanies this Opinion.


                                                      _s/Julien Xavier Neals______
       DATED: July 26, 2021                           Julien Xavier Neals
                                                      United States District Judge




                                                  3
